IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA

                                                                           FILED
                                                                        June 11, 2021
                                 January 2021 Term                        released at 3:00 p.m.
                                 _______________                      EDYTHE NASH GAISER, CLERK
                                                                      SUPREME COURT OF APPEALS
                                                                           OF WEST VIRGINIA
                                   No. 20-0940
                                 _______________

  STATE OF WEST VIRGINIA ex rel. MORGANTOWN OPERATING COMPANY,
    LLC d/b/a MORGANTOWN HEALTH AND REHABILITATION CENTER,
                                Petitioner

                                        v.

 THE HONORABLE PHILLIP D. GAUJOT, JUDGE OF THE CIRCUIT COURT OF
   MONONGALIA COUNTY; and KIMBERLY DEGLER, as the duly Appointed
       Administratrix of the Estate of JACQULIN LEE COWELL, deceased,
                                    Respondents
     ____________________________________________________________

                  ORIGINAL PROCEEDING IN PROHIBITION
                              WRIT DENIED
       ____________________________________________________________

                             Submitted: April 20, 2021
                               Filed: June 11, 2021

Anders W. Lindberg, Esq.                        Dino S. Colombo, Esq.
Andrew P. Smith, Esq.                           Kala L. Sowers, Esq.
Steptoe & Johnson PLLC                          Colombo Law
Huntington, West Virginia                       Morgantown, West Virginia

Crystal Bombard-Cutright, Esq.                  Counsel for Respondent Kimberly Degler,
Steptoe & Johnson PLLC                          Administratrix of the Estate of Jacqulin Lee
Morgantown, West Virginia                       Cowell, Deceased

Dallas F. Kratzer III
Steptoe & Johnson PLLC
Columbus, Ohio

Counsel for Petitioner
                                         i
JUSTICE WALKER delivered the Opinion of the Court.

CHIEF JUSTICE JENKINS AND JUSTICE ARMSTEAD dissent and reserve the right
to file separate opinions.




                                       ii
                             SYLLABUS BY THE COURT

              1.      “In determining whether to entertain and issue the writ of

prohibition for cases not involving an absence of jurisdiction but only where it is claimed

that the lower tribunal exceeded its legitimate powers, this Court will examine five

factors: (1) whether the party seeking the writ has no other adequate means, such as direct

appeal, to obtain the desired relief; (2) whether the petitioner will be damaged or

prejudiced in a way that is not correctable on appeal; (3) whether the lower tribunal’s

order is clearly erroneous as a matter of law; (4) whether the lower tribunal’s order is an

oft repeated error or manifests persistent disregard for either procedural or substantive

law; and (5) whether the lower tribunal’s order raises new and important problems or

issues of law of first impression. These factors are general guidelines that serve as a

useful starting point for determining whether a discretionary writ of prohibition should

issue. Although all five factors need not be satisfied, it is clear that the third factor, the

existence of clear error as a matter of law, should be given substantial weight.” Syllabus

Point 4, State ex rel. Hoover v. Berger, 199 W. Va. 12, 483 S.E.2d 12 (1996).



              2.     Actions for death that fall under the purview of the Medical

Professional Liability Act, West Virginia Code §§ 55-7B-1, et seq., necessarily also fall

under the purview of the Wrongful Death Act, West Virginia Code §§ 55-7-5, et seq.



              3.     “Statutes in derogation of the common law are allowed effect only to

the extent clearly indicated by the terms used. Nothing can be added otherwise than by

                                              i
necessary implication arising from such terms.” Syllabus Point 3, Bank of Weston v.

Thomas, 75 W. Va. 321, 83 S.E. 985 (1914).



              4.      “Where there is any doubt about the meaning or intent of a statute in

derogation of the common law, the statute is to be interpreted in the manner that makes

the least rather than the most change in the common law.” Syllabus Point 5, Phillips v.

Larry’s Drive-In Pharmacy, Inc., 220 W. Va. 484, 647 S.E.2d 920 (2007).



              5.     “‘[W]here two statutes are in apparent conflict, the Court must, if

reasonably possible, construe such statutes so as to give effect to each.’ Syl. Pt. 4, in part,

State ex rel. Graney v. Sims, 144 W.Va 72, 105 S.E.2d 886 (1958).” Syllabus Point 9,

Barber v. Camden Clark Mem. Hosp. Corp., 240 W. Va. 663, 815 S.E.2d 474 (2018).



              6.     “The general rule of statutory construction requires that a specific

statute be given precedence over a general statute relating to the same subject matter

where the two cannot be reconciled.” Syllabus Point 1, UMWA by Trumka v. Kingdon,

174 W.Va. 330, 325 S.E.2d 120 (1984).




                                              ii
WALKER, Justice:



             Jacqulin Cowell was a resident of Morgantown Health and Rehabilitation

Center (Morgantown Health), a nursing home, until she died in June 2018. More than

one year later, her daughter and administratrix of her estate sued Morgantown Health

alleging that a pattern of poor care, neglect, and abuse resulted in Ms. Cowell’s death.

Morgantown Health moved to dismiss the case based on the one-year statute of

limitations in the Medical Professional Liability Act (MPLA), West Virginia Code § 55-

7B-4(b) (2017). But the circuit court denied the motion in reliance on the two-year

statute of limitations contained in the Wrongful Death Act, West Virginia Code § 55-7-6

(1992). Because we find no clear error of law in the circuit court’s application of the

Wrongful Death Act, we deny the writ of prohibition sought in this case by Morgantown

Health.



                          I.     Facts and Procedural History

             Jacqulin Cowell moved into the nursing home operated by Petitioner

Morgantown Operating Company, LLC d/b/a Morgantown Health and Rehabilitation

Center on April 24, 2018. On June 17, 2018, Ms. Cowell was taken to the Emergency

Department of Ruby Memorial Hospital because she developed an unstageable decubitus

ulcer on her coccyx. Ms. Cowell’s death a few days later on June 25, 2018 was attributed

to sepsis and osteomyelitis. Ms. Cowell’s daughter and administratrix of her estate,

Kimberly Degler, retained counsel to pursue a wrongful death claim against Morgantown

                                           1
Health, and, in compliance with the pre-suit requirements of the MPLA, served a notice

of claim and certificate of merit on Morgantown Health on January 29, 2020. 1 After

Morgantown Health did not respond, Ms. Degler filed her lawsuit on May 15, 2020,

alleging that Ms. Cowell suffered a pattern of poor care, neglect, and abuse that resulted

in her death.



                Morgantown Health moved to dismiss the case, arguing that the one-year

statute of limitations in West Virginia Code § 55-7B-4(b) had lapsed because Ms. Degler

filed the notice of claim and screening certificate of merit one year and seven months

after Ms. Cowell’s death, and filed the complaint one year and ten months after her death.

Ms. Degler responded that the two-year statute of limitations derived from the Wrongful

Death Act, West Virginia Code § 55-7-6(d) applied.



                The circuit court denied the motion to dismiss, concluding that the MPLA

and the Wrongful Death Act work in concert where there is a death that results from

medical negligence. Specifically, the circuit court reasoned that the MPLA statute of

limitations provision, § 55-7B-4(b), relates to causes of action against medical providers

for personal injuries, but does not encompass causes of action for wrongful death against

medical providers. The limitation on wrongful death actions, it found, is dictated by the

statute of limitations provision found in the Wrongful Death Act, § 55-7-6. Morgantown

Health filed this petition for a writ of prohibition, contending that the circuit court clearly
       1
           See West Virginia Code § 55-7B-6 (2019),

                                              2
erred in applying the Wrongful Death Act statute of limitations instead of that contained

in the MPLA.



                                    II.   Standard of Review

                West Virginia Code § 53-1-1 outlines the parameters of original jurisdiction

in matters of prohibition: “[t]he writ of prohibition shall lie as a matter of right in all

cases of usurpation and abuse of power, when the inferior court has not jurisdiction of the

subject matter in controversy, or, having such jurisdiction, exceeds its legitimate

powers.” This Court explained the relevant considerations in issuing a discretionary writ

of prohibition, when a circuit court is alleged to have exceeded its legitimate powers, in

State ex rel. Hoover v. Berger: 2

                       In determining whether to entertain and issue the writ
                of prohibition for cases not involving an absence of
                jurisdiction but only where it is claimed that the lower
                tribunal exceeded its legitimate powers, this Court will
                examine five factors: (1) whether the party seeking the writ
                has no other adequate means, such as direct appeal, to obtain
                the desired relief; (2) whether the petitioner will be damaged
                or prejudiced in a way that is not correctable on appeal; (3)
                whether the lower tribunal’s order is clearly erroneous as a
                matter of law; (4) whether the lower tribunal’s order is an oft
                repeated error or manifests persistent disregard for either
                procedural or substantive law; and (5) whether the lower
                tribunal’s order raises new and important problems or issues
                of law of first impression. These factors are general
                guidelines that serve as a useful starting point for determining
                whether a discretionary writ of prohibition should issue.
                Although all five factors need not be satisfied, it is clear that



       2
           199 W. Va. 12, 483 S.E.2d 12 (1996).

                                               3
               the third factor, the existence of clear error as a matter of law,
               should be given substantial weight.[3]



               We have discussed that prohibition is an extraordinary remedy, “reserved

for ‘really extraordinary causes.’” 4 Extraordinary writs do not issue to prevent a simple

abuse of discretion. 5 Rather, discretionary writs of prohibition serve the limited purpose

of rectifying “substantial, clear-cut, legal errors plainly in contravention of a clear

statutory, constitutional, or common law mandate.” 6 Even then, those issues may only be

appropriate for prohibition when they “may be resolved independently of any disputed

facts and only in cases where there is a high probability that the trial will be completely


       3
         Id. at Syl. Pt. 4. Morgantown Health states, generally, and without support, that
because the claim is time-barred, the circuit court lacks subject-matter jurisdiction.
Under that theory, the Court would not employ the Hoover factors to determine whether
to exercise its discretion and grant the requested writ. But, contrary to its own argument,
Morgantown Health grounds its argument exclusively in application of the Hoover
factors. So, we find the latter characterization of this petition for a writ of prohibition as
involving a non-jurisdictional question to be the more appropriate lens through which to
view this case. See State ex rel. W. Virginia Reg’l Jail Auth. v. Webster, 242 W. Va. 543,
836 S.E.2d 510 (2019) (applying Hoover factors and holding circuit court’s failure to
dismiss action pursuant to statute of limitation argument was not clearly erroneous as
matter of law).

       4
        State ex rel. Vanderra Resources, LLC v. Hummel, 242 W. Va. 35, 40, 829
S.E.2d 35, 40 (2019) (quoting Am. Elec. Power Co. v. Nibert, 237 W. Va. 14, 19, 784
S.E.2d 713, 718 (2016)).
       5
           Syl. Pt. 2, in part, Peacher v. Sencindiver, 160 W. Va. 314, 233 S.E.2d 425
(1977).
       6
        Syl. Pt. 1, in part, Hinkle v. Black, 164 W.Va. 112, 262 S.E.2d 744 (1979),
superseded by statute on other grounds as stated in State ex rel. Thornhill Grp., Inc. v.
King, 233 W.Va. 564, 759 S.E.2d 795 (2014).

                                               4
reversed if the error is not corrected in advance.” 7 With these considerations in mind, we

turn to the parties’ arguments.



                                         III.       Analysis

                 Because the operative dates in this case are set and undisputed, the very

narrow issue we examine is whether the MPLA, West Virginia Code § 55-7B-4(b) 8 or the

Wrongful Death Act, West Virginia Code § 55-7-6(d), supplies the statute of limitations

for wrongful death causes of action that sound in medical negligence.             Much of

Morgantown Health’s argument is based on a misconception that causes of action for

death under the MPLA are not distinct from causes of action for personal injury. For that

reason, we reiterate at the outset the distinctions between personal injury cases alleging

medical negligence and wrongful death cases alleging medical negligence and some

examples of claims that fall somewhere in between. For all their differences, all claims

on this spectrum require adherence to the provisions of the MPLA insofar as they allege

medical professional liability.



                 The claims can be grouped into various classes. One class of actions is for

personal injury, where the patient—still living—files a claim in his or her own name for


       7
           Id.
       8
        See discussion, infra. Morgantown Health agrees that the analysis relating to §
55-7B-4(b), which is specific to claims against it as a nursing home, is equally applicable
to subsection (a), which relates to other health care providers since the statutory language
and underlying analysis is the same.

                                                5
personal injuries allegedly caused by negligent medical care. A second, narrower class of

actions is for personal injury, where the patient—still living—files a claim in his or her

own name for personal injuries allegedly caused by negligent medical care, but dies

before the completion of the action. 9 This second type of action is revivable by the

decedent’s beneficiaries through the provisions of the Wrongful Death Act and may be

maintained in addition to a wrongful death cause of action brought under § 55-7-5. 10



             A third class of actions is for personal injury filed by representatives of the

decedent for personal injuries the decedent suffered that were allegedly caused by

negligent medical care, but that medical care was not the cause of the decedent’s death. 11

Such personal injury claims survive the death of the decedent, again by virtue of the

Wrongful Death Act. We explained the distinction between this type of personal injury

action and wrongful death actions in Mack-Evans v. Hilltop Healthcare Center, Inc.:
       9
        See Syl. Pt. 3, Estate of Helmick by Fox v. Martin, 188 W.Va. 559, 425 S.E.2d
235 (1992) (“West Virginia Code § 55-7-8 (1989) authorizes the decedent’s beneficiaries
to recover damages for a decedent’s pain and suffering incurred between the time of
injury and the time of death where the decedent had instituted an action for personal
injury prior to his death and the action was revived and amended pursuant to West
Virginia Code §§ 55-7-8 and 55-7-6 (1989).”).
       10
          See W. Va. Code § 55-7-8. See also Mack-Evans v. Hilltop Healthcare Center,
Inc., 226 W. Va. 257, 261 n.7, 700 S.E.2d 317, 321 n. 7 (2010) (“[I]f a decedent brings a
cause of action for personal injury prior to death, and subsequently dies from such injury,
his/her representative may revive the personal injury claim and simultaneously litigate a
wrongful death claim.”).
       11
          W. Va. Code § 55-7-8a. See also State ex rel. Horner v. Black, 156 W.Va. 290,
294–95, 192 S.E.2d 731, 734 (1972) (“[W. Va.Code § 55-7-8a] appl [ies] to the survival
of an action where the injured party dies for reasons other than the injury sustained in an
accident.”); Mack-Evans, 226 W. Va. at 261 n.7, 700 S.E.2d at 321 n.7.

                                            6
                [u]nder [West Virginia Code § 55-7-8a] a personal injury
                claim may be filed by a decedent’s representative if the injury
                alleged did not result in the death of the decedent. That is,
                under this statute, a personal injury claim cannot be initiated
                by a decedent’s representative if the injury complained of
                caused the decedent’s death. In that situation, only a
                wrongful death claim may be brought.[12]

Mack-Evans thus brings us to a fourth class of actions, those filed by the representative of

a decedent’s estate alleging that negligent medical care caused the death of the decedent:

wrongful death actions brought under West Virginia Code § 55-7-5. 13 In this case, we

are dealing exclusively with this fourth class: Ms. Degler, the personal representative of

Ms. Cowell’s estate, alleges that Morgantown Health rendered negligent medical care

that caused Ms. Cowell’s death. 14



                The existence of this spectrum of actions illustrates two things: first, there

is a patent distinction between personal injury claims and wrongful death claims; and

second, the Wrongful Death Act works in concert with the MPLA. While the former

       12
            226 W. Va. at 261 n.7, 700 S.E.2d at 321 n.7.
       13
          Id. (“In that situation [where the injury complained of caused the decedent’s
death], only a wrongful death claim may be brought. See Courtney v. Courtney, 190
W.Va. 126, 128 n.5, 437 S.E.2d 436, 438 n.5 (1993) (‘[Injuries] resulting in death are
covered by our wrongful death statute, W. Va.Code, 55-7-5 (1931).’ . . . See also Conrad
v. Wertz, 278 F.Supp. 428, 432 (N.D.W.Va. 1968) (‘[I]f Roy M. Conrad died of injuries
received in the collision this action must proceed under the Wrongful Death provision. If
his death . . . was for reasons other than the injuries suffered in the wreck . . . , this action
is permissible under [W. Va.Code] section 55-7-8a.’)”)
       14
          Ms. Degler’s complaint pleads negligence as Count II of the complaint, then
pleads wrongful death as Count III. Insofar as that may create confusion, we note that
this writ of prohibition as sought by Morgantown Health and as addressed by this Court
is limited to the wrongful death cause of action.

                                               7
illuminates our legislative analysis, below, the latter conclusion has primary import

because Morgantown Health’s chief argument is that the MPLA is the “exclusive

remedy” for any action alleging medical professional liability.



       A. MPLA as an “exclusive remedy”

                 Morgantown Health argues that the circuit court clearly erred under this

Court’s holding in Gray v. Mena 15 when it applied the two-year statute of limitations in

the Wrongful Death Act, and not the MPLA, to Ms. Degler’s claim. Morgantown Health

argues that in Mena, we found the MPLA to be the “exclusive remedy” for medical

professional liability cases. Upon review of Mena, we find that characterization of its

holding to be misleading. In Mena, we held:

                       This Court’s opinion in Boggs v. Camden-Clark
                 Memorial Hospital Corp., 216 W. Va. 656, 609 S.E.2d 917
                 (2004), is clarified by recognizing that the West Virginia
                 Legislature’s definition of medical professional liability,
                 found in West Virginia Code § 55-7B-2(i) (2003) (Supp.
                 2005), includes liability for damages resulting from the
                 death or injury of a person for any tort based upon health
                 care services rendered or which should have been
                 rendered. To the extent that Boggs suggested otherwise, it is
                 modified.[16]



                 Morgantown Health suggests that the emphasized portion of this syllabus

point supports its contention that the MPLA is the “exclusive remedy” for any tort that


       15
            218 W. Va. 564, 625 S.E.2d 326 (2005).
       16
            Id. at syl. pt. 4.

                                              8
falls under the purview of “medical professional liability” which, of course, includes

wrongful death actions sounding in medical negligence. But, in Mena, this Court was not

examining the MPLA as an exclusive remedy. Rather, we were tasked with determining

whether the provisions of the MPLA applied to a specific set of facts: an alleged assault

committed during medical treatment. 17



               So, while we agree that the MPLA applies to all actions alleging medical

professional liability as that term is defined in the MPLA, we do not agree that Mena

means that the MPLA applies to a medical professional liability claim to the exclusion of

the Wrongful Death Act. Nothing in Mena prohibits application of the Wrongful Death

Act in appropriate cases. In fact, it cannot, because actions for “death” as contemplated

in the holding in Mena do not exist at law without the provisions of the Wrongful Death

Act. On that point, we recently discussed that

                      “[a]s no right of action for death by a wrongful act
               existed at common law, the right or cause of action for
               wrongful death, if maintainable, exists under and by virtue of
               the provisions of the wrongful death statute of this State,
               Sections 5 and 6, Article 7, Chapter 55, Code, 1931, as
               amended[.]”[18]




      17
           In this case, Ms. Degler does not contest that the MPLA applies to her claim.
      18
         Michael v. Consolidation Coal Co., 241 W. Va. 749, 754, 828 S.E.2d 811, 816
(2019) (quoting Baldwin v. Butcher, 155 W. Va. 431, 433-34, 184 S.E.2d 428, 429
(1971)).

                                              9
                Thus, the MPLA is not comprehensive in and of itself for death actions; it

must interact with the Wrongful Death Act where a death has occurred resulting from

allegedly negligent medical care because the claim is not legally actionable or practically

triable without it.    No provision of the MPLA provides for the appointment of a

representative to file and litigate a wrongful death claim; 19 no provision of the MPLA

outlines the appropriate beneficiaries for wrongful death proceeds or the distribution

thereof; 20 and no provision of the MPLA contemplates the elements of damage that might


       19
            West Virginia Code § 55-7-6(a):

              (a) Every such action shall be brought by and in the name of the
       personal representative of such deceased person who has been duly
       appointed in this state, or in any other state, territory or district of the
       United States, or in any foreign country, and the amount recovered in every
       such action shall be recovered by said personal representative and be
       distributed in accordance herewith. If the personal representative was duly
       appointed in another state, territory or district of the United States, or in any
       foreign country, such personal representative shall, at the time of filing of
       the complaint, post bond with a corporate surety thereon authorized to do
       business in this state, in the sum of $100, conditioned that such personal
       representative shall pay all costs adjudged against him or her and that he or
       she shall comply with the provisions of this section. The circuit court may
       increase or decrease the amount of said bond, for good cause.
       20
            West Virginia Code § 55-7-6(b):

              (b) In every such action for wrongful death, the jury, or in a case
       tried without a jury, the court, may award such damages as to it may seem
       fair and just, and, may direct in what proportions the damages shall be
       distributed to the surviving spouse and children, including adopted children
       and stepchildren, brothers, sisters, parents and any persons who were
       financially dependent upon the decedent at the time of his or her death or
       would otherwise be equitably entitled to share in such distribution after
       making provision for those expenditures, if any, specified in subdivision
       (2), subsection (c) of this section. If there are no such survivors, then the
       damages shall be distributed in accordance with the decedent’s will or, if
                                              10
be considered in a wrongful death action that would not arise in any other context. 21 For

those reasons, actions for death that fall under the purview of the Medical Professional

Liability Act, West Virginia Code §§ 55-7B-1, et seq., necessarily also fall under the

purview of the Wrongful Death Act, West Virginia Code §§ 55-7-5, et seq.



               Continuing with that line of reasoning, Ms. Degler argues that the MPLA is

also silent on the statute of limitations for wrongful death actions and speaks only to

actions for personal injury, such that the Wrongful Death Act supplies the statute of

limitations for wrongful death claims, even those that fall under the MPLA. Morgantown

Health argues that the MPLA speaks to the statute of limitations for both personal injury

      there is no will, in accordance with the laws of descent and distribution as
      set forth in chapter forty-two of this code. If the jury renders only a general
      verdict on damages and does not provide for the distribution thereof, the
      court shall distribute the damages in accordance with the provisions of this
      subsection.
      21
           West Virginia Code § 55-7-6(c):

              (1) The verdict of the jury shall include, but may not be limited to,
      damages for the following: (A) Sorrow, mental anguish, and solace which
      may include society, companionship, comfort, guidance, kindly offices and
      advice of the decedent; (B) compensation for reasonably expected loss of
      (i) income of the decedent, and (ii) services, protection, care and assistance
      provided by the decedent; (C) expenses for the care, treatment and
      hospitalization of the decedent incident to the injury resulting in death; and
      (D) reasonable funeral expenses.

             (2) In its verdict the jury shall set forth separately the amount of
      damages, if any, awarded by it for reasonable funeral, hospital, medical and
      said other expenses incurred as a result of the wrongful act, neglect or
      default of the defendant or defendants which resulted in death, and any such
      amount recovered for such expenses shall be so expended by the personal
      representative.

                                             11
and death and so trumps the Wrongful Death Act’s limitation provision. So, while we do

not find that Mena establishes that the circuit court clearly erred when it denied

Morgantown Health’s motion to dismiss Ms. Degler’s wrongful death claim, we next

examine the statutory language of both the MPLA and the Wrongful Death Act for a

conflict as to the statute of limitations.



       B. West Virginia Code § 55-7B-4 and West Virginia Code § 55-7-6

               In the MPLA, West Virginia Code § 55-7B-4(b) supplies the following

statute of limitations for actions against, among others, a nursing home:

                      A cause of action for injury to a person alleging
               medical professional liability against a nursing home, assisted
               living facility, their related entities or employees or a distinct
               part of an acute care hospital providing intermediate care or
               skilled nursing care or its employees arises as of the date of
               injury, except as provided in subsection (c) of this section,
               and must be commenced within one year of the date of such
               injury, or within one year of the date when such person
               discovers, or with the exercise of reasonable diligence, should
               have discovered such injury, whichever last occurs: Provided,
               That in no event shall any such action be commenced more
               than ten years after the date of injury.

On the other hand, the Wrongful Death Act, § 55-7-6(d), supplies this limitation on

actions: “Every such action shall be commenced within two years after the death of such

deceased person . . . .”



               Ms. Degler argued below, and the circuit court agreed, that the MPLA

limitation provision, by its plain terms, applies only to causes of action for “injury” and

that the Wrongful Death Act applies to causes of action for death.                  Ms. Degler’s
                                              12
argument is derived from this Court’s decision in Miller v. Romero 22 and the statutory

construction of West Virginia Code § 55-7B-4 as contemplating a distinction between

injury and death, only speaking to the former by design of the Legislature. Morgantown

Health contends that Miller has been overruled so it has no applicability or relevance and

that the statute has been amended post-Miller to encompass both injury and death. We

examine these arguments in turn.



      i.       Miller v. Romero

               In Miller, this Court answered the certified question: “In a medical

malpractice case, is the wrongful death statute of limitations tolled by the allegation of

fraudulent concealment on the part of the defendant and/or failure on the part of the

plaintiff to discover the cause of the decedent’s death?” 23 The question was certified

because, while the discovery rule had been applied in personal injury cases alleging

medical negligence, the same had not been done in wrongful death cases alleging medical

negligence. 24 In attempting to convince the Court that the discovery rule should apply,

the plaintiff in Miller argued that the MPLA, West Virginia Code § 55-7B-4, supplied the

statute of limitations for medical negligence as opposed to the Wrongful Death Act. 25

The Court rejected that argument for two reasons. First, the decedent died before the

      22
           186 W. Va. 523, 413 S.E.2d 178 (1991).
      23
           Id. at 524, 413 S.E.2d at 179.
      24
           Id. at 525, 413 S.E.2d at 180.
      25
           Id. at 527, 413 S.E.2d at 182.

                                            13
effective date of the MPLA, so it would not apply. 26 Second, the Court explained, “while

we concede that the [MPLA] addresses both malpractice and actions involving death, it

does not supplant the two-year filing period for wrongful death found in W.Va.Code § 55-

7-6.” 27



                      In reaching that conclusion, the Miller Court placed emphasis on the

apparently intentional and repetitive use of the word “injury,” and the absence of “death”

in § 55-7B-4:

                      Nothing in W.Va.Code § 55-7B-4, which sets forth the
                      limitations for actions brought for “Health care injuries,”
                      provides for circumstances involving death cases, although
                      both “injury” and “death” are discussed throughout the rest of
                      the Act:

                            (a) A cause of action for injury to a person
                            alleging medical professional liability against a
                            health care provider arises as of the date of
                            injury, except as provided in subsection (b) of
                            this section, and must be commenced within
                            two years of the date of such injury, or within
                            two years of the date when such person
                            discovers, or with the exercise of reasonable
                            diligence, should have discovered such injury,
                            whichever last occurs: Provided, That in no
                            event shall any such action be commenced more
                            than ten years after the date of injury.[28]




           26
                Id.
           27
                Id. (emphasis added)
           28
                Id. (emphasis in original).

                                                   14
This Court found § 55-7B-4 (1986) to be clear and unambiguous. 29 Given the statutory

construction principle that “‘[t]he legislature is presumed to intend that every word used

in a statute has a specific purpose and meaning[,]’” 30 the Miller Court reasoned,

“[c]onversely, the omission of the word ‘death’ from W. Va. Code § 55-7B-4 must mean

that the section applies only to injury cases and the legislature intended W. Va. Code §

55-7-6 to remain the applicable provision for limitations of actions involving wrongful

death.” 31



                   After concluding that the Wrongful Death Act supplied the appropriate time

period for filing, the Court went on to conclude that the discovery rule could not be

applied because the Wrongful Death Act’s two-year time frame is not, strictly speaking, a

“statute of limitations” but is an element of the cause of action. 32 This Court concluded

that the Wrongful Death Act time limitation, being a creature of the Legislature, was not

amenable to common law, equitable tolling doctrines such as the discovery rule absent

incorporation by the Legislature. 33 But, we found the potential inequities of such a rule

to be unacceptable in cases of active concealment and contrary to the remedial purpose of


       29
             Id.
       30
         Id. (quoting State ex rel. Johnson v. Robinson, 162 W. Va. 579, 582, 251 S.E.2d
505, 508 (1979)).
       31
             Id.
       32
             Id. at 526-27, 413 S.E.2d at 181-82.
       33
             Id.

                                                15
the Wrongful Death Act. 34 As a result of those misgivings, we issued a syllabus point

holding, “[t]he two-year period which limits the time in which a decedent’s

representative can file suit is extended only when evidence of fraud, misrepresentation, or

concealment of material facts surrounding the death is present.” 35



       ii.        Miller v. Romero as Good Law

                  Morgantown Health argues that the conclusion in Miller that § 55-7B-4 of

the MPLA does not supplant the Wrongful Death statute of limitations was dicta to begin

with and is no longer good law under Bradshaw v. Soulsby, 36 a case issued ten years after

Miller. In Bradshaw, this Court revisited the issue of whether the discovery rule could

apply to wrongful death causes of action and did so in the context of a claim that fell

under the purview of the MPLA.



                  Bradshaw was another wrongful death case alleging medical negligence.

The plaintiff in that case did not file the suit until two years and three days after the

decedent’s death, which fell outside the two-year limitation imposed by the Wrongful

Death Act. 37 She argued that the discovery rule should apply to toll the statute because

she did not know the cause of death was attributable to the defendant until she received

       34
             Id. at 527, 413 S.E.2d at 182.
       35
             Id. at Syl. Pt 2.
       36
             210 W. Va. 682, 558 S.E.2d 681 (2001).
       37
             Id. at 685, 558 S.E.2d at 684.

                                              16
the autopsy report. 38 The circuit court applied Miller and dismissed the wrongful death

action. 39 On appeal, this Court re-examined Miller and found its analysis as to the

discovery rule lacking in that it simultaneously concluded that the Wrongful Death Act,

as a legislatively created action, was not subject to equitable tolling doctrines like the

discovery rule but then, incongruously, applied an equitable tolling doctrine in its

holding. 40 Discussing that inconsistency, the Court in Bradshaw explained:

                         After a careful reading of Miller v. Romero, it is clear
                 the case is internally contradictory and fundamentally flawed
                 in its reasoning. On the one hand, the case holds that “the
                 right to sue for a wrongful death is created purely by
                 statute”—and therefore, the wrongful death statutes cannot be
                 interpreted under the common law to include any equitable
                 tolling provision. But on the other hand, the case holds that it
                 would be “contrary to both the remedial purpose of this
                 statute and the public policy of this State” to allow a
                 tortfeasor to avoid a wrongful death action through fraud,
                 misrepresentation or concealment—and therefore interprets
                 the wrongful death statutes to include an equitable, common
                 law tolling provision. These opposing positions are
                 inconsistent—either the statute of limitation in wrongful
                 death actions can, or it cannot, be construed to include an
                 equitable, common law tolling provision. Miller v.
                 Romero takes both positions.[41]



                 Bradshaw then dismantled the portion of Miller’s analysis that the

Wrongful Death Act’s time limitation is an element of the wrongful death cause of action

      38
           Id.
      39
           Id.
      40
           Id. at 687, 558 S.E.2d at 686.
      41
           Id.

                                               17
as opposed to a statute of limitations. 42 The Bradshaw Court reasoned that the Miller

analysis unfairly characterized the Wrongful Death Act as in derogation of the common

law subject to narrow construction by ignoring that it is a remedial enactment that

alleviates the harshness of the common law, and thus should have been entitled to liberal

construction. 43 And, nothing in the Wrongful Death Act prohibited application of the

discovery rule. 44 Bradshaw thus overruled the holding in Miller that the discovery rule

could not be applied to wrongful death causes of action. 45



                But, here is what Bradshaw did not do: it did not apply the MPLA statute of

limitations in place of that contained in the Wrongful Death Act. The holding in Miller

was premised on two conclusions: first, that the Wrongful Death statute of limitations

was the applicable provision, and second, that the Wrongful Death Act did not permit

application of the discovery rule.      Bradshaw was a wrongful death case to which the


       42
            Id. at 688, 558 S.E.2d at 687.
       43
          Id. The Court looked to and applied Syllabus Point 4 of Gaither v. City
Hospital, Inc., 199 W. Va. 706, 487 S.E.2d 901 (1997):

              In tort actions, unless there is a clear statutory prohibition to its
       application, under the discovery rule the statute of limitations begins to run
       when the plaintiff knows, or by the exercise of reasonable diligence, should
       know (1) that the plaintiff has been injured, (2) the identity of the entity
       who owed the plaintiff a duty to act with due care, and who may have
       engaged in conduct that breached that duty, and (3) that the conduct of that
       entity has a causal relation to the injury.
       44
            Id. at 689, 558 S.E.2d at 688.
       45
            Syl. Pt. 7, Bradshaw.

                                             18
MPLA undoubtedly applied, unlike Miller, which preceded the effective date of the

MPLA. And, rather than apply § 55-7B-4 in lieu of the Wrongful Death Act to provide

for application of the discovery rule in that particular case under already-existing law, 46 it

left that conclusion untouched and took the harder route of re-examining the discovery

rule under the Wrongful Death Act.           Bradshaw’s entire analysis accepts the first

conclusion from Miller and presupposes that the Wrongful Death Act’s statute of

limitations is the applicable provision in actions for death caused by medical

negligence. 47 To that end, Bradshaw both reinforced and elevated the dicta from Miller.

Bradshaw, a wrongful death action based on medical negligence, held at syllabus point 8:

                       In a wrongful death action, under the discovery rule,
                the statute of limitation contained in W.Va.Code, 55–7–
                6(d) [1992] begins to run when the decedent’s representative
                knows or by the exercise of reasonable diligence should know
                (1) that the decedent has died; (2) that the death was the result
                of a wrongful act, neglect, or default; (3) the identity of the
                person or entity who owed the decedent a duty to act with due
                care and who may have engaged in conduct that breached that
                duty; and (4) that the wrongful act, neglect or default of that
                person or entity has a causal relation to the decedent’s
                death.[48]



                Likewise, syllabus point 7 of Bradshaw states, “[t]he discovery rule, as set

forth in Gaither v. City Hospital, 199 W. Va. 706, 487 S.E.2d 901 (1997), applies to

       46
          Gaither, 199 W. Va. at 712, 487 S.E.2d at 907 (discussing long history of
application of discovery rule in medical malpractice cases).
       47
          Bradshaw, 210 W. Va. at 685-86, 558 S.E.2d at 684-85 (applying statute of
limitations contained in Wrongful Death Act, § 55-7-6(d)).
       48
            Emphasis added.

                                               19
actions arising under the wrongful death act. To the extent that Miller v. Romero, 186

W. Va. 523, 413 S.E.2d 178 (1991) conflicts with this holding, it is overruled.” 49

Bradshaw does not conflict with Miller’s conclusion that the Wrongful Death Act

supplies the statute of limitations for death actions alleging medical negligence, but rather

puts another feather in its cap. So, we disagree with Morgantown Health’s argument that

Miller’s conclusion that the Wrongful Death Act supplies the statute of limitations for

wrongful death actions resulting from medical negligence is dicta overruled by

Bradshaw. But, to the extent that cases decided post-Miller and post-Bradshaw have not

required this Court to examine the amendments to § 55-7B-4 of the MPLA and may lead

to a different result, we turn the focus of our analysis to the MPLA. 50



       iii.     § 55-7B-4 and § 55-7B-2 Then and Now

                Morgantown Health’s argument with respect to statutory construction and

the legislative enactments post-Miller and Bradshaw is two-fold. First, it argues that the

definition of “medical professional liability” as used in § 55-7B-4 is defined as including


       49
            Emphasis added.
       50
          See, e.g., Mack-Evans, 226 W. Va. at 260, 700 S.E.2d at 320. Ms. Degler relies
on Mack-Evans as supportive of her position given that it was decided in 2010, and we
agree. Mack-Evans involved both a wrongful death action and a personal injury action,
and, while the statute of limitations was two years for both claims, the Court cited West
Virginia Code § 55-7-6 as supplying the statute of limitations in addition to § 55-7B-4 (as
opposed to § 55-7B-4 supplying the statute of limitations for both the wrongful death and
personal injury actions). Nonetheless, the parties clearly did not dispute the relevant
statute of limitations, and we were not asked to analyze whether §55-7B-4 would apply to
the exclusion of §55-7-6. For that reason, while we find Mack-Evans supportive, it is far
from dispositive.

                                             20
both injury and death. Second, it argues that in 2003, after Miller and Bradshaw, the

Legislature created the term “medical injury” and defined it as encompassing both injury

and death. Morgantown Health proffers that with the creation of this term, all “injuries”

under the MPLA are “medical injuries” – specifically those contemplated in § 55-7B-4(b)

as subject to a one-year statute of limitations. For that reason, it argues that the MPLA

now supplies the statute of limitations for personal injury actions and death actions since

it conflicts with the two-year time frame under the Wrongful Death Act, § 55-7-6(d). As

the more specific of the two, Morgantown Health argues, the MPLA trumps the

Wrongful Death Act under rules of statutory construction.



              We turn first to the argument relating to the definition of “medical

professional liability” as including both injury and death. At the time Miller and

Bradshaw were decided, the 1986 version of § 55-7B-4(a) was in effect:

              A cause of action for injury to a person alleging medical
              professional liability against a health care provider arises as
              of the date of injury . . . and must be commenced within two
              years of the date of such injury, or within two years of the
              date when such person discovers or with the exercise of
              reasonable diligence, should have discovered such injury,
              whichever last occurs: Provided, That in no event shall any
              such action be commenced more than ten years after the date
              of such injury.[51]


       51
          Emphasis added. Of course, the instant case involves subsection (b), but
Morgantown Health concedes that the analysis is applicable to both subsections (a) and
(b) given that subsection (b), despite specifying a one-year statute of limitations for
nursing homes and assisted living facilities, has the same operative language as
subsection (a) otherwise.

                                            21
The material portions of this statute – emphasized above – have not changed. Section 55-

7B-4(b) still reads “A cause of action for injury to a person alleging medical

professional liability . . . .” 52 And, the other references to “injury” remain intact.



                The 1986 version of the MPLA did not define “injury,” but that version of

the statute did define “medical professional liability” to be “any liability for damages

resulting from the death or injury of a person for any tort or breach of contract based on

health care services rendered, or which should have been rendered, by a health care

provider or health care facility to a patient.” 53 As discussed above, the Court in Miller

found § 55-7B-4(a) 54 to be plain and unambiguous in that it referred to a cause of action

for injury and not death, and the time frames in the statute run from the date of injury. It

then concluded that “the omission of the word ‘death’ from W. Va. Code § 55-7B-4 must

mean that the section applies only to injury cases and the legislature intended W. Va.

Code § 55-7-6 to remain the applicable provision for limitations of actions involving

wrongful death.” 55



                As noted above, the definition of “medical professional liability” has

always included the word “death.” The Miller Court did not place any emphasis on that

       52
            W. Va. Code § 55-7B-4(a)-(b) (2017).
       53
            W. Va. Code § 55-7B-2(d) (1986) (emphasis added).
       54
            See supra n.51.
       55
            Miller, 186 W. Va. at 527, 413 S.E.2d at 182.

                                              22
term or otherwise discuss it before concluding that the statute was plain and

unambiguous; it did not find the inclusion of “death” in the term “medical professional

liability” injected any ambiguity into the statute. 56     Given that we have found Miller to

be good law with respect to its conclusion that § 55-7-6 supplies the statute of limitations

for claims under the MPLA that result in death, and neither the language of §55-7B-4 nor

the definition of “medical professional liability” has been materially altered since Miller

was decided, we do not find a clear error of law in the circuit court’s refusal to deviate

from Miller in this regard.



              However, the MPLA underwent a comprehensive overhaul in 2003, and

Morgantown Health contends that the 2003 amendments to the MPLA demand

application of its one-year statute of limitations to Ms. Degler’s claims as legislatively

overruling Miller’s application of § 55-7-6.             That argument is premised on the

Legislature’s creation of the term “medical injury,” which it defined to include both

“injury and death.” Specifically, “medical injury” as defined under the amended MPLA

means “injury or death to a patient arising or resulting from the rendering of or failure to




       56
          We can postulate that it had little relevance since the statute is worded “a cause
of action for injury alleging medical professional liability” as opposed to “a cause of
action for medical professional liability” or a “medical professional liability action.”
Though “medical professional liability action” is not a term created under § 55-7B-2, it is
now used in subsection (e) of § 55-7B-4, which relates to venue, whereas “cause of
action for injury” is used in subsections (a), (b), and (c), all of which relate to the statute
of limitations. “Medical professional liability action” is also used throughout § 55-7B-6
in reference to the pre-suit requirements that must be met to file a claim under the MPLA.

                                              23
render health care.” 57 That definition remains in effect in the current version of the

MPLA. 58



                We reiterated above that the term “injury” was not defined under the

MPLA at the time Miller or Bradshaw was decided. The same is true today: the

Legislature created the term “medical injury,” not “injury.” Morgantown Health would

have us use “medical injury” to apply § 55-7B-4(b) as plain and unambiguous and yet

asks us to read terms into that statute that do not exist. Specifically, Morgantown Health

argues that all “injuries” under the MPLA are medical injuries (i.e., all injuries include

both injury and death). Our lengthy discussion at the outset of this opinion regarding the

important distinctions between injury and death under the MPLA, the Wrongful Death

Act, and even the common law belies that argument. Further, if all injuries under the

MPLA are “medical injuries” encompassing both injury and death – why would the

Legislature need to create and define that term? 59



                Morgantown Health asks us to read “medical injury” where the statute

clearly states “injury,” and insinuates the creation of that term injects ambiguity into §

55-7B-4. But, we remind it that this Court concluded in Phillips v. Larry’s Drive-In

       57
            W. Va. Code § 55-7B-2(h) (2003).
       58
            See W. Va. Code § 55-7B-2(h) (2017)
       59
          See Syl. Pt. 4, State ex rel. Hardesty v. Aracoma, 147 W. Va. 645, 129 W. Va.
921 (1963) (“It is always presumed that the legislature will not enact a meaningless or
useless statute.”).

                                             24
Pharmacy, Inc., that the MPLA is in derogation of the common law and as such, its

provisions must be given narrow construction. 60       In recognizing the MPLA as in

derogation of the common law, we cited syllabus point 3 of Bank of Weston v. Thomas:

“[s]tatutes in derogation of the common law are allowed effect only to the extent clearly

indicated by the terms used.        Nothing can be added otherwise than by necessary

implication arising from such terms.” 61 We thus concluded in Phillips, “[w]here there is

any doubt about the meaning or intent of a statute in derogation of the common law, the

statute is to be interpreted in the manner that makes the least rather than the most change

in the common law.” 62 And, as discussed previously, actions for death did not exist at

common law, so the common law certainly makes a distinction between injury and death

actions. 63 We cannot presume “injury” equates to “injury or death” under a common law

analysis, either. So, we reject Morgantown Health’s assertion that “injury” necessarily

encompasses both injury and death as a general proposition, or specifically under the

MPLA.

       60
         220 W.Va. 484, 492, 647 S.E.2d 920, 928 (2007). Unlike the Wrongful Death
Act, the MPLA is not a remedial enactment that creates rights that did not exist at
common law. Rather, it places limitations on medical negligence actions as they existed
at common law through legislative means. See id. at 491, 647 S.E.2d at 927 (“[O]ur
examination of any portion of the MPLA is guided, at all times, by the recognition that
the Act alters the “common law and statutory rights of our citizens to compensation for
injury and death[.]” W.Va.Code, 55-7B-1. In other words, by its own terms, the entire
MPLA is an act designed to be in derogation of the common law.”)
       61
            75 W. Va. 321, 83 S.E. 985 (1914).
       62
            Syl. Pt. 5, Phillips.
       63
            See supra note 18.

                                             25
               In addition to the axiom cited in Miller that “the legislature is presumed to

intend that every word used in a statute has a specific purpose and meaning[,]” 64 we also

observe that “[c]ourts must presume that a legislature says in a statute what it means and

means in a statute what it says there.” 65 Morgantown Health’s arguments urging us to

read the MPLA in pari materia with the other provisions of the MPLA that explicitly

reference “death” do nothing to overcome that presumption. Throughout the MPLA, the

Legislature refers to both injury and death, and yet here, at § 55-7B-4(b), refers to only

one.   The presumption that the Legislature intended only injury, and not death, is

underscored by the intentional creation of the term “medical injury” and the apparently

intentional omission of that term in § 55-7B-4. That is particularly true given the way the

Court previously applied § 55-7B-4 in Miller: an application the Legislature was long

aware of. As to Miller, the Legislature was aware of this Court’s application of § 55-7B-

4 relating specifically to the term “injury”; then, some twelve years later, it created the

term “medical injury” but did not use it in § 55-7B-4. The Legislature specifically

incorporated the term “medical injury” in West Virginia Code §§ 55-7B-6, -7, -8, -9, and

-9a, but did not incorporate it in § 55-7B-4. As such, the Legislature maintained use of



        Miller, 186 W. Va. at 527, 413 S.E.2d at 182 (quoting State ex rel. Johnson v.
       64

Robinson, 162 W. Va. 579, 582, 251 S.E.2d 505, 508 (1979)).
       65
          Martin v. Randolph Cnty. Bd. of Educ., 195 W. Va. 297, 312, 465 S.E.2d 399,
414 (1995) (quoting Connecticut Nat’l Bank v. Germain, 503 U.S. 249, 253-54 (1992).
See also syl. pt. 11, Brooke B. v. Ray, 230 W. Va. 355, 738 S.E.2d 21 (2013) (“It is not
for this Court arbitrarily to read into a statute that which it does not say. Just as courts are
not to eliminate through judicial interpretation words that were purposely included, we
are obliged not to add to statutes something the Legislature purposely omitted.”).

                                              26
the language “a cause of action for injury” for the MPLA’s statute of limitation, knowing

how it would be applied, when it could very easily have completely altered this Court’s

application of that statute by amending it to read “a cause of action for injury or death” or

“a cause of action for medical injury.” We are not in the habit of presuming that the

Legislature has made an oversight in its law-making responsibilities, particularly when it

has a clear picture of how the statute has been and will be applied.



                  Morgantown Health also argues that we looked at a wrongful death case

alleging medical negligence and applied the MPLA’s statute of limitations in the

memorandum decision, Dean v. Gordinho. 66 Morgantown Health misunderstands the

type of action at issue in Dean. In that case, the plaintiff Dean brought a wrongful death

cause of action against Dr. Gordinho, but the circuit court determined there were

numerous intervening causes between Dr. Gordinho’s treatment and the decedent’s

death. 67 For that reason, this Court confirmed that the cause of action was one for

personal injury because the negligence alleged did not cause the decedent’s death – a

type 3 case, discussed above, that is expressly not a death action. 68 As noted, those

classes of injury actions are distinct from wrongful death actions brought under West

Virginia Code § 55-7-5. So, the action in Dean was one for personal injury subject to the

MPLA’s statute of limitations because the MPLA, at § 55-7B-4, specifically addresses
       66
            2019 WL 5289914 (W. Va. October 18, 2019).
       67
            Id. at *3.
       68
            Id.

                                             27
the statute of limitations in actions for injury. If anything, Dean illustrates the point

made above that injuries are distinct from death under the provisions of the MPLA, and

unless expressly lumped together by the Legislature, must be treated differently.



               Finally, Morgantown Health argues that the rules of statutory construction

require us to apply the MPLA statute of limitations as it is the more specific of the two.

We have discussed that “[w]here two statutes are in apparent conflict, the Court must, if

reasonably possible, construe such statutes so as to give effect to each” 69 but, if effect

cannot be given to each, “[t]he general rule of statutory construction requires that a

specific statute be given precedence over a general statute relating to the same subject

matter where the two cannot be reconciled.” 70



               Morgantown Health’s argument has two fundamental flaws in the context

of §§ 55-7B-4 and 55-7-6(d): (1) the statutes are not in apparent conflict and (2) even if

they are, they can be reconciled by construing the MPLA’s statute of limitations to apply

to personal injury actions, and the Wrongful Death Act’s statute of limitations to apply to

death actions. In this respect, Morgantown Health asks us to read “medical injury” in

place of “injury” to create a conflict where none exists. We do not find West Virginia


       69
         Syl. Pt. 9, Barber v. Camden Clark Mem. Hosp. Corp., 240 W. Va. 663, 815
S.E.2d 474 (2018) (quoting Syl. Pt. 4, in part, State ex rel. Graney v. Sims, 144 W.Va 72,
105 S.E.2d 886 (1958).
       70
            Syl. Pt. 1, UMWA by Trumka v. Kingdon, 174 W.Va. 330, 325 S.E.2d 120
(1984).

                                            28
Code § 55-7B-4(b) – referring to a statute of limitations for personal injury actions – to

be in conflict with the statute of limitations espoused in West Virginia Code § 55-7-6(d)

for wrongful death. And, in fact, avoidance of that conflict appears to be by Legislative

design.   The Legislature, if it so chooses, may amend § 55-7B-4 to specifically

encompass actions for death to disabuse us of that notion. But, as the statute is currently

written, we find no clear error of law in applying the statute of limitations in § 55-7-6(d)

of Wrongful Death Act to actions for death alleging medical negligence. After thorough

analysis, we are left with the same conclusion reached in Miller that the Legislature

intended the Wrongful Death Act statute of limitations to apply to causes of action for

death sounding in medical negligence, and the MPLA to apply to causes of action for

personal injury sounding in medical negligence.



                                      IV.    Conclusion

              For the reasons set forth above, we find no clear error in the circuit court’s

application of the Wrongful Death Act’s statute of limitations, § 55-7-6(d), to Ms.

Degler’s wrongful death claim. Accordingly, we deny the requested writ of prohibition.



                                                                             Writ Denied.




                                            29